John S. Lockman, J.
The motion for summary judgment to amend nunc pro tuno notice of mechanic’s lien, and cross motion for summary judgment, all denied. Defendant’s motion to amend answer granted. Triable issues of fact in the pleadings and affidavits necessitate a trial. This court lacks jurisdiction to amend a notice of mechanic’s lien; such a motion must be made in a court with the power to foreclose the same since rights of parties not necessarily included, in this action may be affected. (UDCA, § 203.)